OFFICE   OF THE ATTORNEY    GENERAL      OF TEXAS
                               AUSTIN
GROVER   SELLERS
ATTORNEY  GENERAL




Ronorrble Nlter T. YoKay, ahlbi
Div. rrorhh. Tmp. k 2ttarm0lns8
TQ~we~Degpa~nt  of A(krloulttLm
        1
Dear 81rt




            A 6mufa6toxW    8hippinR; fttttglOid0~   tit.3 T0XaS at&   oO%pljt
11th  both the *tot+ aad Fedor& prori~lono     and though tM language
>f the etatetor   ia elimrb ldrnt~081,  8 diifOrOn00 in 0plnlOn baa
wioon   bhwfsn  the two jurfsdiotloo~ es 80 the applloation 0r the
Ibove quoted st(rtutsr   to the labding  of produat8 ooatatnlng  oer-
;ala "indefinite"     ooapouada of OOPPOF~ You lbnib with your to-
'uort ae:taln    lnforsstion  end oozrospondonoe rhloh fully develops
,ha ooatrovor5y rad it is there diseloaad      that thie varhtoe  in
Tinion baa rorulted fn aopu m8nUfaOtPTOrOI ubo dasirm to ooqfy
!ith both 3tate and .Fetleral prov~rionr , belt&? pleoed in the e*kwead
position of having their produot bsrmd               rroa    Taxer unless
they oompl~ with the Tore8 interpretation               and bslw prore-
outed Sor mlrbrandlng under tb0 ?‘rderal             rtatute    ii they do.
              That dlffonnt       and oontll.atlng lntrrprotationr           ot
praotlarlly      ideatloal    rtatutovy     provlrloas    rtie0ti.n~   ooaueroe
bet-en     the state8 18ads to dirrstsow             radulta oannot be dlr-
puted. .Thlr in rttretrd by the nmny rgrnaler at work vhlob
seek to iron out th etrede Barrier0 laong Otah8,ot the 3nlon.
It must be oonoludcd that tbo Texas Leplalatum                    hrd in alnd
tbe lrpportanoe of unirormlty when it borrwed heavily from
the Riders1 Aot of 1910 in pssring             the ‘hrsa Aot of 1943 -blah
regulata8     these matter@.       furtbrrmom,       lt ia l rell     reoo&zed
rule of Strtutory        oonrtruotlon     tbt    r0er-a one juri6dlotlon adopts
a rtatute     from enother it la al80 pmruzed to have adopted the
exlrtlng     judloial    oonrtruotlon     unlurr mob oonrtzuotion          is a~lalnst
rottson or the wright oi authority.              An a o ta b lish l  ddalnirtratln,
oow3truotlon       18 or 1089 witight but it ie at least par8uaslrr               me6
the le~l8lrtum        intended to adopt the omstruustion             @low *ltb the
otatute.      Sutherlan4,     Statutory Conatruotion,         (3rd. Sa.1, Vol. e,
500. SE09, p. 581, !3ea. 6106, pe 818.
            It rpparru tttet rlnw 1918 Pederel outhorltlea hew, In
the lnitenm    or the #o-called  'lndeilnite" oopper OOapOUndO,per-
?Plttad the use ot suoh lsbelr as the iOllOWlKi#$t
                                CCiWS b G'JXPOt3lD
                     COPIPER
                           AS XiTALLfD                            %
                     ?%>ZiTIfiG ZDIZ??P3                          9
          This praotloe orl&*ted      xith mIzmeotlolde Ce~tilon
Ea. 6” of tba Onitcrd State6 Oapartraat ot Agrioulturs,   laousd
Psbruory 11?, 1912 lnvblvln(I 0ordeaor E?lxtum, one of tbe*‘ln-
derlnlte* oocqPouna8, rnd it ~a8 than rbsted,
            *smo unaertrlnty   a p p er rto
                                          o lx l8t via t& aiads
      of saesnufaoturw8 and rblpperr oi lkwdeeux mixture
      prate and dry Badeour iairtu??m OOQOOr5iQR      the method
      xblab abould be e~1o)m-l in ltrt        thb &arI lagrnd1wlta,
      or both the rotlve and InrrC ingO9 lenta In thrre pro-
      duotr as requlmd by tbe law.       PbO departneat,   therefore,
      oonelden   it  Aeslreble to ntate   it8 position   on tbir   sub-
       jdot for the lntorma$lon         oi tbo trade.
                                                                                     409



    xon.   tialter     T. Y*Kay, page 3


                  *It is a well-a~tabllrbed    fsot that the fungioldsl
           propo;%lar of Bordeaux Prlrturo     are dspmdrnt    upcrn the
           oopper present in thir mixture.        The other aubekmoee,
           8uah e8 lime en d water, are necemary        but not rotire
           ingredientr,    end these    rltb magnesia and varlour other
           iaorenio     oompounbrrhfoh my bo prwent, are inerO,
           &toe they do aob oi thenrelrer       poosorr fungloidal
           propertire.     If leea8 olear,   bherrfore,   thet rlthln    the
           Pllraalng of the iamotloida rot of 1910 tM sotal,          oopper,
           la the aotln  laqedirat                rubrtrnow
                                    end the o th el                       present
           axe to be regm3le4 a0 inert.*
                     following   tbi8   ruling,   a label   8bowlng the paroentage   ot
    oopper expresmd 88 raetalllo, together with a rtatekent   OS other
    lngredlents le inert, hau been gemrally  socoptable   to u. s.
    euthorltuer,  there of other l tatel,  and apparently  to Texas until                    I
    Cieptenber 1944.   Kcwa+or, our State Cheairt has re-ereained the                        I
    oorraotnerr  or this method OS labelllng   thdae ooagoundr end hea
    ooaoluded thet a label lo the following    form stould be re++&e&m~~                   --‘f
                                                                                             I
                                         CGF-Pa B’U0”9PCLrn


                                  BASE UOPPojlSVFLEATB 2




                                  COPi’BRA.3 WPALZ12
                  It   18 our oheallst’a oontentlon     that the above label
    lr required by the etstutes,           beaeuse,  (1) *Inseotlalde    l’woialon
    No. 6* erroaeourly          dsolarsr  that aetaUla   oopper ls tbe aotire
    ingredient       in thla type of tunglolde;      (2) that the so-called
    ~indeflnite~       aopper 00rsp0uaa0    are not so ln4erlnite     le Sormrly
    8uppoaed and that the nase of the oopper bowing ooq~owl,                  to-
    gether with the paroentai@ theroot aontelnub in the mkture .may
    ba #peali         with enough oertalaty      to be of reotloal     UM to pur-
    oharerr    eo;fliaserrabsrr ; (3) that slnos toot8f 110 oopper la adzl,ttedly
    not present as mob In these produota an4 the iungloldal                 proper-
    tier exist in a compound OS oopper rather thaa in mrtalllo                ooppar,
    the preset        ktlorrlly     rppro+ed lebel 18 Hatuallp mlsleadlng       sad
    erroneous,       both l8 to the lotlve in4 inert lngredlentr         end the
    percentage@ thereof.




L
 Ron. 3alter     t. UoKay, ~680 4


                                 8nb orrtrln manut3oturer8 asten8
 the label mu in aae boaauao of, (1) aalforaity ana lonu well
 reoo&rad     u8agal    (a) the rler that the pararntsga of aetelllo
 oopplr rhleb    :keae tuoaiolde8    will    1616 18 the only ltable end
 dOfiait6 faefm rhloh say k l        peOlf I o lb o ut
                                                     thrn and that thlr
 rurofrhes the sort rellablo       lniorutlan to tk puroharor       (J)
 that to l $ k mp    to CepeeiQ l derloite peroeatrge     oi an * 1n-
 QOr ~nitV  Oo Elp O     trM odtid
                               lotuoll~ ai8l.re& and lubjaot tha E%aAU-
 faoturor  to zi8bflitlra for nimbrwuUn(l.

              m tbti    tha   abow rtetnun8 or vlawpoint8 relaar
 WoatiOA8     Or Oheat      r8Ot ralher thaII qUeatiOA8           Or iau t3Ad
 PO era neither qaallfled       nor ,la it our fuaotlon to paer upfm
 NO& qo*etlonB.       nowrer     th8   8bveoate8 of both typeo           or lebelr
 lba   t0 ba la l  beknttii      a@eamit       u,poa thc80     pointer     (1) That
 the purpow     ot the law 18 to       revant   fraud    on   the  puroha8er    and
 tk8t the sarigl      of reliaue      Pabel  iaioraution       whlah   mry  be  re-
 qulrod thareun&er will beet         8erw this purpoa4; (0) that in
 say 4?ont the praentigo        asWat of smallla           aopper the produot
 nil1 yield 8boalb bm set lath          am tba moat mllablo          lndiole of
 the Quality of the produotr (3) W&at it la deairrble                  to epealfp
 the owpound In tiloh oopger $8 present, nbero poaaibh,                     though
 an *lnder1a1te* oo~pund iB iA*Ohed baasuse SuQh iAfOPW3tiOA
 plould be uaaful to tha purahawr cad lepsaiellg                to Jwaaroherw,
 end (4) that    the lo-oatled     wlndeSlniti*     o@pounda of ooppsr
 ore to 842~ cutoat ladtrftalte        in 8truotnrr     and that rap atlgn-
 btioa   oi the peroentaer of 8ueb ooapaand oontalnsd in e mlx-
xture 18 likely to 43oatal.n aoae error4
               In the light of th* er@meata         pro 000 060 on thla
mtta        yoo bar* propounde8 the follonin~        cu4atlona to u4:
              -1.   Do08 the rtatesasat of the psroaato@ oi
        aoppar es net&l!lo,      or a #lallrr  atatewnt wet the
        rsguimmarrtr   of thm lb38 lam ?or t ho maws md        er-
        omtega l~otmta of lesh and every lagodlent       bar i ad
        ~aeotloldd     enb rttn8ioia81    progsrtle83

              .*I!. Does thr rtatazmt     of the naw of tlm 401x-
        pfka haTln& ruogloldal      properties  8na the peroesrt88a
        of oopper it furnlaher,     met the nqulr~~ent8    of tha
        Texas law ror the new8 laa p*romtags amount8        of *aoh
        ad erory iAgF*dteAt hVhl& tUA(l1Otidelend ln8~Otldlbl
        prqertier?     ::uoh l lebel rould be, for lra.xpler-
                                                                      .c




3on.   xslt0r     P. XoEsy, pee* b




                *Coppcrr eqmsaa36   66 3mtelllo      27s

             Wote the 6lfferoaao   in the gsroante@        of inert
       ingedlantr  68 fflrea in Fo. 2 3nC 36. 3.




              -?e Bltrrsts      that the cueatlonr     put to u8 brpon0
prl~rll~      on P 6otarmlaotlqa        of ohodoal    faot apon rhloh we
do not unilurtskm trl pass.           Eonever, on tbe bssla of tho ln-
iorsatlon     upon rtloh tho pertlss         are in sgrewwnt it sums
0144r to us that $11 thrso of tbo labels              sugpstad   in your
cuorPio~8 rould br fnscoumte             to  aom deproo beoeuso of ttm
phyeiosl     uaoortalnty     of the oo~oun&~ dsrlt rich.         Although
th0 @wrala#         ststuto    makar m lxaeptioa      In favor 02 thouo
‘lndsflnite”      *:aoapounds, aa do kaom that a statute         oannot
aWe oortsln that rrbfoh 1s by nature uncrrtrin.                “Trs law
rsculrr8     nothlq      lPgasrlblr.C      Eromi, :.?nr. 248.  Taklag this
into eoooant,ro        do not rt:ompt to anmwr your -2ueuertloluoete-
gorlos1ly     but wo sru of the oplalon thet any one of tha thno
lsbolr wbsitted          aould met thr roqulnnrsnts        ot the Tour lsm
                                                           I

                                                                 412


F!on. 31t4r    1. %o!oKay,
                         pogo 6


if suob SD interpretation bo adopted by the Texas Department
of dgrloulturs tor thr mason that saoh type of label 80~~~8
to bore subSt4ntisl migport by soar rospeotrble obodl~issl  euthor-
ity . Roth Ststa  and P e d 8rlpnoler
                               sl     804% to  k  in sgrroa4ot
that fho lsbsl sot forth in aurotlou Ho. 2 would be mom ds&
slrable thsn ttmt  now la us4 but of oourao, the ,arlght   to
bo giran oon814or8tiolsoiunitomit, an ltriodly msttsr8 of
polloy for dstamhstlon by tour depsrtmat.
           Ia olwing, we rould 1lk.rto add thl8 rdditlonel
cosm%nt: that     30 do not wlah to bo under sto o dla holding
tbst s doo~sion or adPlinlstretlss   ruling lnvolvfng the find-
ing of a solsntlflo hot forsoloms another or later latsr-
pretstion baaed on latrr solsntlflo disoooery or sdronoemnt.
?urthemxore,7.0should like to point out that no amauf8oturer
would bo justified    in non-oompllsnoswith a stetuts rtgu1atl.q
the labeling of his produot mraly bsoruao oosq?llsassrrl$ht
dlsolose 8 trsda searet. Sea T?ultsdStats8 v. Thirty Dosen
F8oka~48 oi ??oeohFood, ZQe I4d. 271.
              To ars r~etnrnl~ hsrowlth tho lxhlblts r8taohwd to
your request     sad xb hopa our ri~rs ~111 be of soso benefit
to you.




                                             u    Xage&e Alrir
                                                     Assistant